          Case 2:20-cv-04646-TR Document 49 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 GREENTREE PROPERTIES                        :            CIVIL ACTION
 CORPORATION, and RANLUD                     :
 ASSOCIATES, LLC,                            :
                  Plaintiff,                 :
                                             :
               v.                            :            No. 20-4646
                                             :
 ASPEN SPECIALTY                             :
 INSURANCE COMPANY,                          :
                 Defendant.                  :

                                           ORDER

       AND NOW, on June 11, 2021, in accordance with the accompanying Opinion, it is

ORDERED:

       1. Plaintiffs’ Motion for Partial Summary Judgment on Insurable Interest (doc. 13) is

GRANTED.

       2. Plaintiffs’ Motion for Partial Summary Judgment on Bad Faith (doc. 32) is DENIED.

       3. Defendant Aspen Specialty Insurance Company’s Motion for Partial Summary

Judgment (doc. 33) is GRANTED. Plaintiffs’ bad faith claim in Count II of the Complaint is

dismissed with prejudice.

       4. The parties shall contact my chambers by June 17, 2021 to schedule a status

conference.

                                                   BY THE COURT:

                                                   /s/ Timothy R. Rice
                                                   ______________________
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
